SCOTT, J.
It is not apparent what standing Clara Stewart, who defended the proceeding, and now appeals, has to be heard. Schatzel is the tenant, and he makes no defense. He could not lawfully sublet or assign his lease without his landlord’s consent, and this he has never obtained. Clara Stewart, in her answer, does not even claim to be a tenant or lessee. She merely says that she is in possession and occupation of the premises, but does not specify in what right she holds. Apart from this, the evidence is sufficient to justify the finding that the premises had been allowed to be used for immoral purposes. In a proceeding of this character all that is necessary is to show that the premises are so used. It is not necessary to bring home knowledge to the tenant with the same degree of certainty as is required in a criminal or quasi criminal prosecution. The testimony of the appellant Stewart was of such a character that the justice before whom the case was tried might well have discarded and disbelieved it.
Order affirmed, with costs. All concur.